Citation Nr: 0633055	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-42 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active duty service from March 1954 to March 
1956, from October 1961 to August 1962 and from January 1989 
to September 1989, with reported periods of reserve duty with 
the Ohio Army National Guard.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2004, a 
statement of the case was issued in November 2004, and a 
substantive appeal was received in December 2004.  A Board 
hearing at the RO was held in May 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  At the May 2005 hearing, the veteran 
testified that he was a full time guard with the Ohio Army 
National Guard from 1953 until 1993, with the exception of 
his periods of active duty.  The Board notes that the claims 
file includes periodical service examinations for the Army 
National Guard that showed bilateral hearing loss.  
Significantly, a March 1975 periodic service examination 
indicated that the veteran's hearing loss was most likely due 
to his occupation as a mechanic at One Newark, Ohio.  In his 
hearing testimony, the veteran indicated that he was a 
mechanic at One Newark, Ohio as part of his duty with the 
Ohio National Guard.  The claims file does not include any 
records from the Ohio Army National Guard.  Specifically, 
there is no information in the record concerning any periods 
of the veteran's active duty for training (ACDUTRA) or 
inactive duty for training (INACDUTRA) with the National 
Guard.  The Board finds that further clarification concerning 
the veteran's periods of duty is necessary in order to render 
a decision and, thus, such records should be requested to 
fully meet the requirements of 38 C.F.R. § 3.159(c)(1).  

Such clarification is necessary since for service connection 
purposes, the term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

Further, given the evidence of bilateral hearing loss in the 
veteran's service medical records, the Board finds that a VA 
examination and opinion is required in order to meet the 
requirements of 38 C.F.R. § 3.159(c)(4).

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Since the Board is remanding 
this case for additional development, it is reasonable for 
the RO to give additional VCAA notice to comply with 
Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  Thereafter, the RO should obtain all 
of the veteran's records from the Ohio 
Army National Guard, including ACDUTRA 
and INACDUTRA periods.  If this 
information is not readily available or 
obtainable, this fact should be 
documented for the record.

3.	Thereafter, the veteran should be 
scheduled for a
VA audiological examination to determine 
the nature, extent and etiology of any 
currently manifested hearing loss.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file, 
the examiner should offer responses to 
the following:

a.  When did the veteran's hearing loss 
first begin to manifest? 

b.  Is at least as likely as not (a 50% 
or higher degree of probability) that any 
current hearing loss is related to 
acoustic trauma or injury during active 
duty service, ACDUTRA or INACDUTRA as 
opposed to other causes or to the aging 
process?  

c.  Is it at least as likely as not (50% 
or higher degree of probability) that any 
hearing loss was aggravated by subsequent 
periods of active duty service, ACDUTRA 
or INACDUTRA?

4.	Thereafter, the issue on appeal should 
be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



